Title: To George Washington from David Forman, 5 September 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold Wednesday 5th Sepr 9 oClock 81
                  
                  An Indisposition for a few days past has prevented my riding out for the Better Intilligence—Your Excly is well informed that Intillegencers who live in the power of the Enemy must be delt with very guardedly on acct of there personal safety and to gain there confidance—I therefore dare not send a Messenger to them for fear of allarming them or Causing suspitions in Others.
                  That has prevented my being able to determin with certainty Whether any Troops sailed with Adml Graves.
                  I believe it may be depended on that three Regts did Arrive with Adml Hood and did sail with the Fleet—a person of Intillegence allso Informed me that Two thousand Troops were Imbarked at New York but for what servace to him unknown—four large Transports did Come from New York the afternoone that Adml Graves sailed and did go out with him—Which reather induces me to be of opinion the Troops Imbarked was on board them Transports.
                  I hope I shall be well enough to ride out tomorow and ascertain the Certainty of the Troops.
                  The British make shew of Considerable Encampments on the West End of Long and East End of Stratin Islands.  I have the Honr to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               